Citation Nr: 1503450	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  07-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a compensable rating for a thoracolumbar spine disability.

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Ft. Harrison, Montana, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2008, the Veteran testified at a videoconference hearing.  The Veterans Law Judge (VLJ) that held that hearing is no longer employed by the Board.  A transcript of that hearing is associated with the VBMS record.  

In February 2009, the Board denied the Veteran's claim for TDIU.  Subsequently, the Veteran appealed that issue to the United States Court of Appeals for Veterans Claims.  A Joint Motion to vacate the Board's decision with regard to the TDIU issue and remand the claim for readjudication was made.  In December 2009, the Court granted the Joint Motion, vacated the Board's February 2009 decision, and remanded this case to the Board for readjudication.  


REMAND

The Veteran asserts that a compensable rating for arthritis of the lumbar and thoracic spines is warranted.  He also maintains that he is unable to follow substantially gainful employment due to service-connected disabilities.  

The Veteran was scheduled for a videoconference hearing in August 2014.  However, he did not appear because he was unexpectedly incarcerated.  The hearing was not rescheduled nor was the request withdrawn.  The Board finds that good cause has been shown for failure to attend the scheduled hearing.

In December 2014, the Veteran's representative indicated that the Veteran desired to be scheduled for another videoconference hearing.  The Veteran has a right to a hearing on request.  38 U.S.C.A. § 7107(b) (West. 2014); 38 C.F.R. §§ 20.700(a)(e), 20.705 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing for the Veteran.  He should be notified of the date, time, and location of the hearing.  38 C.F.R. § 20.704(b) (2014).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

